In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 20-1395V
                                         UNPUBLISHED


    DINNA PAULIN,                                              Chief Special Master Corcoran

                         Petitioner,
    v.                                                         Filed: February 11, 2022

    SECRETARY OF HEALTH AND                                    Special Processing Unit (SPU);
    HUMAN SERVICES,                                            Damages Decision Based on Proffer;
                                                               Table Injury; Tetanus-Diphtheria-
                        Respondent.                            Acellular Pertussis (Tdap); Shoulder
                                                               Injury Related to Vaccine
                                                               Administration (SIRVA).

Jeffrey S. Pop, Jeffrey S. Pop & Associates, Beverly Hills, CA, for Petitioner.

Jeremy Fugate, U.S. Department of Justice, Washington, DC, for Respondent.

                                       DECISION ON DAMAGES1

      On October 14, 2020, Dinna Paulin filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleged that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of the tetanus-diphtheria-acellular pertussis (“Tdap”)
vaccine administered on July 31, 2019. Petition at 1. The case was assigned to the
Special Processing Unit of the Office of Special Masters.

       On February 10, 2022, Respondent filed a combined Rule 4(c) Report and Proffer
in which he conceded that Petitioner was entitled to compensation for her SIRVA. Rule


1 Because this unpublished opinion contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the opinion will be available to anyone with access to the internet.
In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or
other information, the disclosure of which would constitute an unwarranted invasion of privacy. If, upon
review, I agree that the identified material fits within this definition, I will redact such material from public
access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
4(c) Report and Proffer at 1, 3-4. The following day, I issued a Ruling on Entitlement. ECF
No. 21.

       Respondent represents that Petitioner agrees to his proffer on an award of
compensation. Rule 4(c) Report and Proffer at 6-7. Based on the record as a whole, I find
that Petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the combined Rule 4(c) Report and Proffer,3 I
award Petitioner a lump sum payment of $85,000.00 in the form of a check payable
to Petitioner. This amount represents compensation for all damages that would be
available under Section 15(a).

        The Clerk of Court is directed to enter judgment in accordance with this decision.4

        IT IS SO ORDERED.
                                                                    s/Brian H. Corcoran
                                                                    Brian H. Corcoran
                                                                    Chief Special Master




3Because the combined Rule 4(c) Report and Proffer contains information regarding Petitioner’s personal
medical history, which is not generally included in a Proffer when separately filed, it is not attached hereto.
4 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2